Citation Nr: 1628878	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-05 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for myalgia. 

2.  Entitlement to service connection for insomnia. 

3.  Entitlement to service connection for pharyngitis.

4.  Entitlement to service connection for chronic venous insufficiency of the bilateral lower extremities. 

5.  Entitlement to service connection for impetigo bullosa. 

6.  Entitlement to service connection for helicobacter pylori (H. pylori). 




REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to January 2004, to include service in the Persian Gulf.  The Veteran also served during periods of active duty for training (ACDUTRA) as well as inactive duty for training (INACDUTRA) in the United States Army National Guard. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2013 decision in which the agency of original jurisdiction (AOJ), inter alia, denied service connection for eosinophilia-myalgia syndrome, insomnia, pharyngitis, impetigo, H. pylori, and chronic venous insufficiency in the bilateral lower extremities.  In April 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.  

Of note, the February 2013 AOJ decision also denied service connection for sleep apnea; however, the Veteran did not appeal that denial.

In February 2015, the Veteran and her husband testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing has been associated with the claims file.  In a May 2015 supplemental SOC (SSOC), the DRO continued the denial of the claims. 

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with her claim (Virtual VA and Veterans Benefits Management System (VBMS)).  The documents in Virtual VA as well as those contained in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's decision on the claim for service connection for myalgia is set forth below.  The matters of entitlement to service connection for pharyngitis, insomnia, impetigo, H. pylori, and chronic venous insufficiency are addressed in the Remand following the Order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War. 

2.  Pertinent to the current claim, the Veteran has had a chronic, multi-symptom illness manifested by myalgia of unknown etiology, that was manifested during service and for at least six months, and there is no evidence to indicate that the illness is due to the Veteran's own wilful misconduct, or a supervening condition or event since service.  



CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for a chronic multisymptom illness manifested by myalgia are met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the Board's favorable resolution of the claim for service connection for myalgia, the Board finds that all necessary actions in connection with this claim have been accomplished.

The Veteran contends that she is entitled to service connection for joint and muscle pain due to her service in Southwest Asia. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection also may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.  See Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; or a medically unexplained chronic multisymptom illnesses that is defined by a cluster of signs or symptoms, such as fibromyalgia.  38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).   

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

A qualifying chronic disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a chronic multisymptom illness manifested by myalgia is warranted.  

Initially, the Board first finds that the Veteran qualifies as a Persian Gulf Veteran.  In this regard, the Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, confirms that she served in Southwest Asia from April 2003 to December 2003.  Therefore, the first requirement for qualifying Persian Gulf service has been met.

As explained below, service connection in this case turns on whether the Veteran's aches and pains are due to a chronic multisymptom illness of an unknown etiology.  There is conflicting evidence in this regard.  

The Board notes that a recitation of the facts is necessary in order to understand the Veteran's contentions with respect to her claimed chronic multisymptom illness as well as to evaluate whether such illness is a qualifying illness under 38 C.F.R. § 3.317. 

The Veteran contends that her symptoms began in service when she experienced leg and back pain while walking on patrol.  See DRO hearing transcript.   Her December 2003 post-deployment questionnaire confirms reports of back pain and muscle aches while serving in the Persian Gulf. 

Following service separation, the Veteran continued to notice the same muscle and joint pain, even when she was no longer walking on patrol or wearing body armor.  See DRO Hearing testimony.  She sought treatment for joint pain, joint weakness, joint swelling and joint tenderness, in July 2007.  Her private physician, Dr. W.M., attributed the symptoms to eosinophilia myalgia syndrome.  Lab work conducted at that time was normal. 

The Veteran filed the present claim for service connection, as well as multiple other claims, in May 2011.  She was afforded a VA Gulf War examination in March 2012, which addressed multiple claimed disorders.  Following a physical examination, in a section of the examination regarding muscle injuries, the examiner noted the Veteran's muscle complaints and her contention that she had eosinophilia myalgia.  The examiner also noted that X-rays were negative for lower extremity disorders associated with calf and shin pain and that there was no X-ray evidence of spine involvement.  The VA examiner opined that the Veteran had myalgia with an unknown etiology.  

The AOJ found the March 2012 VA examination report to be unclear with respect to the physical evaluation and requested another VA examination, which took place in October 2012. 

During the October 2012 VA examination, the Veteran reported knee and leg pain.  She also reported pain and swelling in both calves and reported that her legs give out if she stands or walks for more than 15 minutes.  She described her pain as an aching throbbing feeling.  She reported that over the counter medications did not offer relief.  She denied myalgias in other muscle groups.  The October 2012 VA examiner determined that the Veteran's calf pain was not consistent with eosinophilia myalgia as that would cause systemic muscle aches and myalgias.  However, the examiner also noted that the Veteran's calf pain was an undiagnosed symptom.  The examiner did not address the March 2012 VA examiner's assessment of myalgia. 

Subsequently, the Veteran's private treatment records from Dr. W.M. were associated with the file.  Medical journal articles, that appear to have been researched by the AOJ, regarding an association between eosinophilia myalgia syndrome and an excess of L-tryptophan, were also added to the file in November 2012.  The AOJ requested another VA examination in light of the evidence.   

The requested examination was provided in January 2013.  At that time, the Veteran reported calf pain and swelling but denied widespread joint and muscle pain as well as fatigue.  The VA examiner also noted that the Veteran denied ever having had tryptophan supplements.  The VA examiner determined that it was unlikely that the Veteran had eosinophilia myalgia syndrome and that she did not meet the criteria for fibromyalgia.  The examiner also noted that the Veteran's leg symptoms were likely due to chronic venous insufficiency.  The VA examiner noted Dr. W.M.'s assessment of eosinophilia myalgia but did not address the symptoms reported in the July 2007 treatment record which led to the assessment.  Similarly, the examiner did not address the March 2012 VA examiner's assessment of myalgia.  

The Board acknowledges that the October 2012 and January 2013 VA examination reports appear to call into question whether the Veteran continued to experience symptoms of a chronic multisymptom illness.  However, as discussed above, even if the Veteran's disability resolves during the pendency of an appeal, he or she may still be found to have a current disorder for the purposes of establishing service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Upon review of the evidence in this case, the Board resolves doubt and finds that the Veteran has a current disorder as she based her claim for service connection upon the symptoms of multiple joint and muscle pain, which were assessed as eosinophilia myalgia. 

The Board acknowledges that VA examiners in October 2012 and January 2013 indicated that the Veteran's symptoms were not consistent with a finding of eosinophilia myalgia.  Both examiners appeared to base the decision on a finding that the Veteran only experienced calf or leg symptoms during the October 2012 and January 2013 examinations.  However, neither examiner addressed the Veteran's symptoms that were noted when Dr. W.M. assessed eosinophilia myalgia in July 2007 - joint pain, joint weakness, joint swelling and joint tenderness and that the Veteran did not have calf tenderness or swelling in July 2007.  Similarly, neither examiner addressed the March 2012 VA examiner's assessment of myalgia.  

Further, it is important to note that at the time of the October 2012 and January 2013 VA examinations, the Veteran had pending a claim for chronic venous insufficiency in addition to her claim for the chronic multisymptom illness.  Therefore, it is reasonable to conclude that the Veteran may have reported leg symptoms that are relevant to the other claimed disorders and that she was not intending to solely report symptoms manifested by a chronic multisymptom illness. 

Moreover, the Board finds it significant that the reported multiple joint symptoms which prompted Dr. W.M.'s assessment of eosinophilia myalgia in July 2007 are the very symptoms that the October 2012 and January 2013 VA examiners indicated would support a finding of eosinophilia myalgia.  

Additionally, the October 2012 VA examiner's report appears to have been based upon incorrect facts.  In this regard, the examiner noted that the Veteran denied ever being told that she has eosinophilia myalgia.  However, the Veteran's claim form, that was part of the file at the time of the October 2012 VA examination, clearly reflects the Veteran's contention that she had eosinophilia myalgia and that it had been noted in July 2007 by Dr. W.M.  

Inasmuch as the examiners did not consider all the pertinent lay and medical evidence of record, and appear to be based upon incorrect or incomplete facts, the Board must find that October 2012 and January 2013 VA examination reports lack probative value concerning the existence of a chronic multisymptom illness.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  

Moreover, as there is no medical opinion of record specifically addressing the prior assessments rendered by Dr. W.M. and the March 2012 VA examiner, and the symptoms listed in the July 2007 treatment record are the very symptoms that the VA examiners sought to identify when evaluating the existence of a chronic multisymptom illness, the Board places a high probative value on both assessments.  In doing so, the Board resolves all doubt and finds that even if the symptoms resolved following the March 2012 VA examination, the Veteran had valid assessments of a chronic multisymptom illness, manifested by eosinophilia myalgia and myalgia, at points pertinent to the claim for service connection.  See McClain, supra; see also Romanowsky, supra.  

As to whether the Veteran's chronic multisymptom illness has a known etiology, the Board is not persuaded by the medical journal article of record which indicates an etiology for eosinophilia myalgia related to an excess of L-tryptophan.  In this regard, the article mentions that there is speculation of an association but does not indicate a definitive etiology, or even a partially-understood etiology of eosinophilia myalgia.  Further, the Board finds it significant that the October 2012 and January 2013 VA examiners did not indicate concern regarding whether eosinophilia myalgia had a known etiology but rather that they questioned whether the Veteran had eosinophilia myalgia.  Moreover, during the January 2013 VA examination, the Veteran denied ever having had tryptophan supplements.  The private medical evidence of record does not indicate any prescription for tryptophan  or reports that the Veteran was taking the drug.  The lab work of record has been noted as normal by the private physician as well as the January 2013 VA examiner.  

Regarding the initial manifestation of the disorder, the Board finds that there is no question that the Veteran had manifestations of the chronic multisymptom illness in service.  In this regard, the Board finds the Veteran's sworn testimony that her symptoms began during her service in the Persian Gulf to be both competent and credible as her contemporaneous December 2003 post-deployment questionnaire is consistent with her testimony.  

As regard chronicity of the disorder, the evidence demonstrates that the myalgia symptoms were present for at least nine years - a period well over six months.  In this regard, symptoms began while the Veteran was in the Persian Gulf in 2003, eosinophilia myalgia was documented by Dr. W.M. in July 2007, and myalgia was again noted in March 2012 during the VA examination.  Thus, even if the disorder resolved or improved following the March 2012 VA examination, the manifestation and chronicity requirements have been met.   

Finally, there is no evidence that the Veteran's chronic multisymptom illness myalgia was caused by condition or event supervening service in Southwest Asia, willful misconduct, or abuse of alcohol or drugs.  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any issue material to the determination of a matter, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the above discussion, and resolving all reasonable doubt on certain elements of the claim in the Veteran's favor,  the Board finds that the criteria for  a qualifying chronic multisymptom illness manifested by  myalgia, associated with her Persian Gulf service, are met. 


ORDER

Service connection for a chronic multisymptom illness, manifested by  myalgia, is granted.


REMAND

The Board's review of the claims file reveals that  additional AOJ action on the remaining claims on appeal is warranted.

The Veteran was provided with VA examinations and/or opinions in March 2012, October 2012, January 2013, and two examinations in March 2015.  For the following reasons, the Board finds that the examination reports/opinions are inadequate and that further information is required in order to render a decision on the claims.  

Regarding the skin and insomnia disorders, the Board observes that the disability benefits questionnaire (DBQ) associated with the March 2012 VA examination report appears to be intended for rating cases, as the questionnaire addressed functional impairment of the skin and insomnia disorders and the service connection questions were not printed on the questionnaire.  

Further, with respect to the claim for service connection for insomnia, the Veteran contends that her insomnia began in service while performing guard duty, at night, in the Persian Gulf.  She and her husband offered sworn testimony regarding continuity of symptomatology since service.  See DRO Hearing Transcript.  She also offered sworn testimony that her private physician, Dr. C., told her that her current insomnia could be related to the insomnia she experienced in the Persian Gulf.  Although the March 2012 VA examiner discussed the Veteran's insomnia, the examiner did not offer an opinion as to whether the Veteran's insomnia is due to service.  For these reasons, an addendum opinion is necessary in order to determine whether service connection is warranted for insomnia.  

Regarding the claim for service connection for bullous impetigo, the Veteran contends that impetigo began while serving in the Persian Gulf and that she had outbreaks on her arms, back, neck, face, and scalp.  See DRO Hearing Transcript.  She indicated that she was offered rash cream one time while deployed and that she subsequently self-treated when she experienced outbreaks.  She also testified that she did not report the outbreaks in her post-deployment questionnaire because she was not experiencing an outbreak at that time.  She also offered sworn testimony that her private physician, Dr. C., told her that her current outbreaks could be related to the outbreaks she had overseas.  Although the March 2012 VA examination report contains discussion of the impetigo diagnosis, the examiner did not offer an opinion as to whether the Veteran's impetigo is due to service.  As the Veteran has offered competent statements regarding her observations of skin outbreaks during service and indicated that her private physician has indicated a correlation between such outbreaks and current impetigo, a VA opinion is required.  

Regarding the claims for service connection of a chronic venous deficiency in the bilateral lower extremities, the Veteran contends that calf pain began following a physical fitness test in March 2004.  See DRO Hearing Transcript.  The January 2013 VA examiner associated the calf pain with a chronic venous deficiency but did not offer an opinion as to whether the chronic venous deficiency was directly related to service.  As the Veteran has reported continuity of calf pain symptomatology since the service fitness test, an addendum opinion is required to clarify whether the present chronic venous insufficiency began in service.

Regarding the claim for service connection for H. pylori, the Veteran was provided  with a VA examination regarding esophageal conditions, in March 2015.  The examiner noted the diagnosis of H. pylori as well as gastroesophageal reflux disease (GERD) and offered a positive nexus opinion with respect to GERD.  The AOJ subsequently granted service connection for GERD.  The March 2015 VA examiner did not address the relationship, if any, between H. pylori and GERD or service.  A review of the VA request for examination indicates that the examiner was asked to provide an opinion as to direct service connection for both GERD and H. pylori.  Additionally, the Veteran has offered sworn testimony that her private physician, Dr. Cunningham told her that her GERD and H. pylori are connected.  See DRO Hearing Transcript.  As the examiner did not answer all of the questions asked by the AOJ, and as service connection is now in effect for GERD, an addendum opinion is required regarding any relationship between H. pylori and service and/or service-connected GERD. 

The Veteran was also afforded a separate VA examination in March 2015 with respect to the claim for pharyngitis.  The March 2015 VA pharyngitis examiner offered a negative nexus opinion with respect to direct service connection along with rationale.  However, the examiner raised the possibility that the Veteran's claimed pharyngitis may be secondary to her service-connected GERD.  In this regard, the examiner diagnosed pharyngitis and commented that the Veteran's symptoms of throat tightness and difficulty swallowing are more often seen in chronic, non-infectious etiologies such as reflux.  The examiner did not offer an opinion as to whether the Veteran has pharyngitis that is secondary to her service-connected GERD.  As such, an addendum opinion is required.  The Board finds that the examiner who addresses the H. pylori claim is the most appropriate physician to address the question of whether the Veteran's pharyngitis is secondary to GERD.  Thus, on remand, the examiner who addressed the Veteran's esophageal conditions should address both claims. 

For all the foregoing reasons, the Board finds that an addendum opinion is required with respect to each of the opinions cited above.  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide or obtain one  adequate for the purpose(s) sought.   Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, on remand, the AOJ should arrange to obtain an addendum opinion from the VA physicians who provided the aforementioned opinions, or from another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to obtain further medical opinion evidence in connection with these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Regarding service records, the Veteran has offered competent statements regarding the onset of chronic venous insufficiency symptoms during a March 2004 physical fitness test and National Guard treatment records indicate that the Veteran was treated for impetigo in August 2006 and October 2006; however it is not clear whether the Veteran was serving during a period of ACDUTRA or INACDUTRA during those periods.  Therefore, the AOJ must request verification of whether the Veteran served during periods of ACDUTRA and INACDUTRA in March 2004, August 2006, and October 2006. 

As for medical treatment records, the Veteran has not indicated that she receives VA treatment for any of her claimed disorders.  See DRO Hearing Transcript.  Rather, she has indicated that she receives private treatment for her claimed disorders.  Id.  Thus, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any outstanding, pertinent private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically ask the Veteran to provide an authorization and consent form for any relevant records from Dr. C. regarding the remaining claims.  The AOJ's letter should also provide the Veteran with the proper notice with respect to establishing service connection for pharyngitis and H. pylori on a secondary basis.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Contact the appropriate entity to obtain verification of whether the Veteran served on ACDUTRA or INACDUTRA in March 2004, August 2006, and/or October 2006.  Follow the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  

2.  Send to the Veteran and her representative a letter , requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.  In particular, request that the Veteran provide records from, or an authorization and consent form for, Dr. Cunningham.

In the letter, provide notice of the requirements for establishing service connection for pharyngitis and H. pylori secondary to service-connected GERD. 

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain an addendum opinion from the physician who provided the March 2012 VA examination report regarding insomnia and impetigo.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all  relevant evidence, the designated physician should address the following:

(a)  With respect to current insomnia, offer an opinion, consistent with sound medical judgement, as to whether is it at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include complaints therein.  (Notably, the May 2015 award  of service connection for GERD and associated disability rating includes sleep disturbance reported to occur four times per year due to GERD.  This inquiry is for insomnia separate and distinct from that sleep disturbance.). 

(b)  With respect to current bullous impetigo, offer an opinion, consistent with sound medical judgement, as to whether is it at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include complaints therein.

In addressing the above, the physician must consider and discuss all pertinent in- and post-service medical and other objective evidence, and all lay assertions, to include the Veteran's competent assertions as to the nature, onset and continuity of symptoms.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.
 
5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain an addendum opinion from the physician who provided the January 2013 VA examination report regarding chronic venous insufficiency.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence, the designated physician should offer an opinion, consistent with sound medical judgement, as to whether is it at least as likely as not (i.e., a 50 percent or greater probability) that chronic venous insufficiency, in either leg, had its onset in, or is otherwise medically-related to the Veteran's military service, to include complaints therein.

In addressing the above, the physician must consider and discuss all pertinent in- and post-service medical and other objective evidence, and all lay assertions, to include the Veteran's competent assertions as to the nature, onset and continuity of symptoms.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the file,  arrange to obtain an addendum opinion from the physician who provided the March 2015 VA examination report regarding esophageal conditions.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all relevant evidence, the designated physician offer opinion, consistent with sound medical judgment addressing  the following:
(a)  With respect to current, or recurrent H. pylori disorder, whether it is t at least as likely as not (i.e., a 50 percent or greater probability) that the disability (1) had its onset in, or is otherwise medically-related to the Veteran's military service, to include complaints therein; or if not (2) was caused OR is or has been aggravated (worsened beyond natural progression) by service-connected GERD
In addressing the above, the physician should consider and discuss all pertinent medical and other objective evidence, and all lay assertions, to include the Veteran's sworn testimony that her private physician informed her that the two disorders are connected.  
(b)  With respect to current pharyngitis, whether is it at least as likely as not (i.e., a 50 percent or greater probability) that that the disability  was caused OR is or has been aggravated (worsened beyond natural progression) by service-connected GERD.

In addressing the above, the physician must consider and discuss all medical and other objective evidence (to include the comment in the March 2015 VA ENT examination report that the Veteran's symptoms of throat tightness and difficulty swallowing are more often seen in chronic, non-infectious etiologies such as reflux), and all lay assertions.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra. 

8.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and legal authority.

9.  If any claim remains denied, furnish to the Veteran and her representative, an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


